Reeves, Associate Justice.
In this case the appellant moved the court to arrest the judgment on the following ground:
Because the indictment on which the defendant was tried is defective in this: said indictment does not describe the property therein alleged to be stolen as coming within the meaning of the term “ cattle ” as used in the statute.
The indictment charges the defendant with stealing a dun-colored hull yearling, of the value of five dollars, the property of Pat Thomas.
The statute under which the defendant was indicted provides that if any person shall steal any cattle, he shall be punished by confinement in the penitentiary not less than two nor more than five years. (Act of May 17, 1873, Paschal’s Dig., art. 766.)
As understood in common language, a “yearling” comes under the denomination of cattle, and is so classed in other statutes for the protection of cattle.
*2There being no statement of facts or bill of exceptions in the record, the assignments complaining of the charge of the court and the verdict of the jury cannot be revised; and no error appearing on the face of the proceedings, the judgment is affirmed.
Aee.irmed.